         Case 5:20-cv-00209-JPB Document 28 Filed 12/10/20 Page 1 of 1 PageID #: 197



                                              UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY                                                                             Case No.:       5:20-CV-209 (BAILEY)
                                                               Plaintiff/Petitioner
                                                                                      Hearing Date:   12/11/2020
vs.
ADT; ET AL.                                                                           AFFIDAVIT OF SERVICE OF
                                                          Defendant/Respondent        SUBPOENA TO PRODUCE DOCUMENTS,
                                                                                      INFORMATION, OR OBJECTS OR TO PERMIT
                                                                                      INSPECTION OF PREMISES IN A CIVIL ACTION

Received by David E McGrath, on the 3rd day of December, 2020 at 8:43 PM to be served upon EBLUBOX LLC c/o
LALITA RANI, REGISTERED AGENT at 1 BOSTON PLACE #2600, BOSTON, Suffolk County, MA 02108.
On the 4th day of December, 2020 at 3:55 PM, I, David E McGrath, SERVED EBLUBOX LLC c/o LALITA RANI,
REGISTERED AGENT at 1 BOSTON PLACE #2600, BOSTON, Suffolk County, MA 02108 in the manner indicated
below:

CORPORATE SERVICE, by personally delivering 1 copy(ies) of the above listed documents to the named Corporation,
by serving Jane Doe, on behalf of said Corporation.

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT IS AS FOLLOWS:
WHO REFUSED TO GIVE NAME, PERSON AUTHORIZED TO ACCEPT, who accepted service with direct delivery,
a brown-haired Hispanic female approx. 25-35 years of age, 5'4"-5'6" tall and weighing 120-140 lbs.

Service Fee Total: $190.00

Per U.S. Code § 1746, I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.




NAME:
         {{t:s;r:y;o:"Signer";w:199;h:24;}}




                                                                December 08, 2020                                  {{t:t;r:y;o:"Signer";l:"Date";w:110;h:10;v:"13435fa6c2a17f83177fcbb5c4a9376ce85befeb";}}




         David E McGrath                                                        Server ID #                        Date




                                                                                                                                                                                                      Page 1 of 1
               REF: REF-6980186                                                                                                              Tracking #: 0061447052
